                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In re:
         Hongmei Sun
                                                    Chapter:      13
                                                    Judge: Maria L. Oxholm
         Debtor.                                    Case No:18-54473-mlo
                                                    /

                     ORDER EXTENDING AUTOMATIC STAY BEYOND 30 DAYS

        Debtor having filed a Motion to Extend the Automatic Stay beyond 30 days, all
interested parties having received Notice, a Certificate of No Response having been filed, a
hearing having been held, and the Court being more fully advised;

         IT IS HEREBY ORDERED:

         1     The Automatic Stay, as provided for in 11 U.S.C. Section 362 is hereby extended
               beyond 30 days from the date of the Order for Relief, and extended indefinitely
               during this Chapter 13 case until further Order of This Court.
Signed on November 13, 2018

         2




  18-54473-mlo      Doc 24     Filed 11/13/18     Entered 11/13/18 14:54:22       Page 1 of 1
